U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

The Silvio J. Molla Building
One Saint Andrew's Plaza
New York, New York 10007

December 17, 2019

MEMO ENDOF

 

 

 

 

 

 

 

USDC SDNY
BY ECF DOCUMENT
The Honorable Richard M. Berman ELECTRONICALLY FILED
United States District Judge DOC #: ee
Danie! Patrick Moynihan United States Courthouse DATE FELED: 1 f #] Kg
500 Pearl Street ——

 

 

 

 

 

New York, New York 10007

Re: United States v. Roiland Gotiangco, 19 Cr. 558 (RMB)

Dear Judge Berman:

The Government writes on behalf of both parties to request a brief adjournment of the
December 18, 2019 appearance scheduled in the above-captioned case. The parties have reached
a pre-trial resolution, but require an additional few days to confirm the terms of a consent order of
forfeiture. Accordingly, the parties respectfully request that the Court adjourn the December 18,
2019, appearance and refer the matter for a plea proceeding before a United States Magistrate
Judge, at a date and time convenient to that court, but in any event not later than December 24,
2019. The parties also respectfully request that the Court exclude time under the Speedy Trial Act
until December 24, 2019,

Respectfully submitted,

GEOFFREY 8S, BERMAN
United States Attorney
Southern District of New York

 

 

 

By: f
Conforms is adjourn Y f
Jilan J. Kamal
wil is velewre gsistant United States Attorney
Fd Time (242) 637-2192

 
 

 

spzedy a
vtasons sek Ent in this leler
(uavkl salay {19),

so oad Kecbueed A. Beenie

Ri herd M1? Berman, US.DJ,

 

 
